DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 25, 2022.  The rejections are stated below.  Claims 1 and 3-21 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.


Response to Amendment/Arguments
3.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered and are persuasive so therefore the rejection has been withdrawn.  Applicant's arguments filed 3/25/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Turing to Applicant’s specification, paragraph 0013, “the method includes receiving data, identifying a risk, presenting an offer to insure and modifying risk data based on the received data. Using a computer for insurance and mitigating risk does not improve the technology but improves business which by definition renders the claim non-statutory.  Insurance and mitigating risk is not limited to technology and does not solve a technical problem.  Similarly, the present claims are directed towards insurance and mitigating risk.  The fact that the receiving, identifying, determining, selecting, assessing, and transmitting (analysis is done by computer, data used to determine insurance) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of insurance and mitigating risk and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance and mitigating risk without significantly more. 
5.	Claim 1 is directed to the abstract idea of insurance and mitigating risk which is grouped under “organizing human activity… fundamental economic practice” [insurance and mitigating risk ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “a method to protect a …, the method comprising: receiving … data from at least …, the...coupled to the ….; identifying, based on the... data, an event posing a risk of damage to the…, wherein identifying the event includes: determining a plurality of … having a characteristic in common with the …,  selecting a threshold based on historical data for the plurality of …, wherein the threshold is based on … from the … and determining that the received … data exceeds the threshold; assessing, by the server, physical health of the … to run diagnostics; in response to identifying the event, transmitting, by the … an … to the … regarding the event; wherein the … includes results of the diagnostics retrieved from the …; and modifying, by the … based on the received sensor data, risk data for the plurality of …, the risk data indicative of a probability that a second …of the plurality of …will experience …damage based on a physical event similar to the identified event, the second …distinct from… 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as computing device merely uses a computer as a tool to perform an abstract idea. The use of “receiving, identifying, determining, selecting, transmitting, and modifying” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
7.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a computing device do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “of “receiving, identifying, determining, selecting, transmitting, and modifying” by the computer”  does no more than generally link the abstract idea to a particular field of use and the use of processors and memory does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Similar arguments can be extended to other independent claims 10 and 15 and hence the claims 10 and 15 are rejected on similar grounds as claim 1.
The limitations of claim 3. 5, 6, 8 further defines the abstract idea. 
The limitations of claim 2, 4, 7, 9, and 21 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1 and 3-20 are directed to an abstract and claims 1 and 3-20 are not patent-eligible.

Claim Rejections – 35 USC §112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

New Matter

10.	 Claim 1, 10, and 15 each recite “assessing, by the server, physical health of the computing device”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” The limitation of “assessing, by the server, physical health of the computing device” is not found in the Specification. -In re Katz, 97 USPQ2d 1737 (CAFC 2011). Claims 2-8, 11-14, and 16-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.


Lack of Algorithm
11.	Claim 1 recites “assessing, by the server, physical health of the computing device”. However, the specification does not provide details on what the limitation, “assessing physical health”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) Claims 10 and 15 are rejected as the same basis as each of the claims recite similar language.  Dependent claims 2-9, 10-14, and 16-20 stand rejected based on dependence to the independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692